Case 9:18-bk-11448-MB      Doc 97 Filed 10/09/19 Entered 10/09/19 13:06:23            Desc
                           Main Document     Page 1 of 11


 1   Jeremy W. Faith, Chapter 7 Trustee
     16030 Ventura Blvd., Suite 470
 2   Encino, California 91436
     Telephone: (818) 705-2777
 3   Facsimile: (818) 705-3777
 4
     Chapter 7 Trustee
 5

 6

 7

 8                           UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 9                                   NORTHERN DIVISION

10   In re                                         Case No.: 9:18-bk-11448-MB
11                                                 Chapter: 7
     SUPERIOR FIRE, INC.,
12
                                        Debtor. NOTICE OF CHAPTER 7 TRUSTEE’S
                                                INTENTION TO ABANDON ASSETS
13
                                                  [11 U.S.C. § 554(a); FRBP 6007; AND LBR
14                                                6007-1(a)]
15                                                 NO HEARING REQUIRED
16

17   TO ALL INTERESTED PARTIES:
18           PLEASE TAKE NOTICE that pursuant to 11 U.S.C. § 554(a), Jeremy W. Faith,
19   Chapter 7 trustee herein (the “Trustee”), intends to abandon to the debtor the estate’s
20   interest, if any, in the account’s receivables (the “A/R”).

21           The Trustee is informed and believes that there is no realizable value in the A/R.

22   As a result, the A/R is burdensome and of inconsequential value to the estate. There,

23   the Trustee believes that the proposed abandonment is in the best interests of the estate

24   and its creditors.

25           Pursuant to Local Bankruptcy Rule 6007-1(c)(1), any objection or request for

26   hearing must be filed with the Court and served on the undersigned not more than 14

27   days after service of this notice. If no request for hearing is timely filed and served, the

28   Trustee may take the proposed action and the Trustee will be deemed to have
Case 9:18-bk-11448-MB     Doc 97 Filed 10/09/19 Entered 10/09/19 13:06:23         Desc
                          Main Document     Page 2 of 11


 1   abandoned any interest in the State Court Action 14 days from the date of mailing this
 2   notice, which date is noted below.
 3
      DATED: October 9, 2019                        /s/Jeremy W. Faith
 4                                                  Jeremy W. Faith
                                                    Chapter 7 Trustee
 5

 6
     MAILING DATE: October 9, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
         Case 9:18-bk-11448-MB                     Doc 97 Filed 10/09/19 Entered 10/09/19 13:06:23                                     Desc
                                                   Main Document     Page 3 of 11



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 16030
Ventura Blvd., Suite 470, Encino, CA 91436.

A true and correct copy of the foregoing document entitled NOTICE OF CHAPTER 7 TRUSTEE’S INTENTION TO
ABANDON ASSETS will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
9, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

ATTORNEY FOR CREDITOR: Adam N Barasch anb@severson.com, cas@severson.com; nye@severson.com
TRUSTEE: Jeremy W. Faith (TR) Trustee@MarguliesFaithlaw.com, C118@ecfcbis.com; Helen@MarguliesFaithLaw.com;
leedowding@gmail.com
ATTORNEY FOR CREDITOR: Kenneth Hennesay khennesay@allenmatkins.com, ncampos@allenmatkins.com
ATTORNEY FOR CREDITOR: Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
ATTORNEY FOR DEBTOR: Andrew S Mansfield amansfield@anacapa.email,
notice@anacapa.email;mansfieldlaw@ecf.courtdrive.com
ATTORNEY FOR TRUSTEE: Elissa Miller emiller@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com;
emillersk@ecf.inforuptcy.com; dwalker@sulmeyerlaw.com
ATTORNEY FOR CREDITOR: Scott H Noskin snoskin@mbnlawyers.com, aacosta@mbnlawyers.com
United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
ATTORNEY FOR CREDITOR: Larry D. Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com

                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 9, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

JUDGE: Honorable Martin R. Barash, U.S. Bankruptcy Court, 21041 Burbank Blvd., Suite 342, Woodland Hills, CA 91367
DEBTOR: Superior Fire, Inc., 2945 Los Olivos, Suite 108, Oxnard, CA 93036

                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  October 9, 2019                            Dana Helmuth                                        /s/ Dana Helmuth
  Date                                        Printed Name                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                Case 9:18-bk-11448-MB   Doc 97 Filed 10/09/19 Entered 10/09/19 13:06:23                      Desc
ADDITIONAL SERVICE INFORMATION          Grobstein Teeple LLP
                                        Main Document        Page 4 of 11
2. TO BE SERVED BY U.S. MAIL:           6300 Canoga Avenue Suite 1500W
                                        Woodland Hills, CA 91367-2555



2381 Rosecrans Avenue                   5941 Lakeshore Drive
Patrick Maloney, ESQ SBN 197844         Cypress, CA 90630-3372
The Maloney Firm, APC
405
El Segundo, CA 90245-4920

AAAA Test Company                       ACE Funding Source, LLC                       ACM Computers
PO Box 62680                            640 S San Vicente Blvd                        1550 James Road
Reseda, CA 91335                        Los Angeles, CA 90048-4654                    Ventura, CA 93003



ADI                                     ADI - A DIVISION OF HONEYWELL INTERNATIONAL   AGC San Diego
263 Old Country Melville                263 old country road                          6212 Ferris Square
Melville, New York 11747-0000           melville, NY 11747-2712                       San Diego, CA 92121-3205



AHERN Rentals                           AMERICAN SCAFFOLD                             ARGCO
625 The City Drive                      2655 Garden Ridge Lane                        PO Box 3339
P.O. Box 271390                         SAN DIEGO, CA 92170                           Vista, CA 92085-3339
Las Vegas, NV 89127-1390


AT&T                                    AV Fire Protection Engineering, Inc           Ace Funding Source LLC
1010 PINE 6W-P-02                       14542 Venturas Blvd., Suite 206               815 Central Avenue
St. Louis, MO 63101-2015                Sherman Oaks, CA 91403-5518                   Lawrence, NY 11559-1310



Alan M. Mirman                          Allcable
Mirman Bubman Nahmias                   2940-B Los Olivos
21860 Burbank Blvd, Suite 360           Oxnard, CA 93036-7944
Woodland Hills, CA 91367-7406


Altus GTS, Inc.
2400 Veterans Memorial Blvd., Suite
Kenner, LA 70062-4715



American Arbitration Assoc.             American Contractors Indemnity Company        American Express
Western Case Management Center          801 S. Figueroa St., Ste. 700                 PO Box 0001
45 E River Park Place West, Stw 308     Los Angeles, CA 90017-2523                    Los Angeles, CA 90096-8000
Attn: Julie Collins
Fresno, CA 93720-1562

American Express National Bank          American Scissor Lift Inc                     Art Galindo
c/o Becket and Lee LLP                  9209 Guatemala Ave                            6340 Mockingbird St.
PO Box 3001                             Downey, CA 90240-2020                         Suite 108
Malvern PA 19355-0701                                                                 Ventura, CA 93003-6170
                Case 9:18-bk-11448-MB          Doc 97 Filed 10/09/19 Entered 10/09/19 13:06:23 Desc
Arthor S. Moreau, Esq.                         Arthur
                                               Main Galindo, Sr.
                                                      Document   Page 5 of 11    Atlas Performance Industries, Inc
Klinedinst PC                                  8925 Noble Ave                           PO Box 5754
501 W Broadway Ste 600                         North Hills, CA 91343-5520               Santa Maria, CA 93456-5754
San Diego, CA 92101-3584


B & R Fabrication                              BURBON INC                               Baker Electric Inc
1456 Fleet Ave.                                7312 WALNUT AVE                          1298 Pacific Oaks Place
Ventura, CA 93003-5101                         Buena Park, CA 90620-1760                Escondido, CA 92029-2900



Barrows & Company                              Bay Alarm                                Broadway Advance Funding
601 Daily Drive, Suite 203                     PO Box 7137                              39 Broadway, Suite 930
Camarillo, CA 93010-5839                       San Francisco, CA 94120-7137             New York, NY 10006-3020



C2C Resources, LLC                             CBRE, Inc.                               CED Consolidated Electrical Distributors
56 Perimeter Center East Suite 100             3655 Nobel Drive, Suite 160              PO Box 847124
Atlanta, GA 30346-2214                         San Diego, CA 92122-1004                 Los Angeles, CA 90084-7124



CNA Surety                                     (p)CAINE & WEINER COMPANY                California Choice
151 N. Franklin St.                            12005 FORD ROAD 300                      PO Box 7088
17th Floor                                     DALLAS TX 75234-7262                     Orange, CA 92863-7088
Chicago, IL 60606-1915


California Dept. of Tax & Fee Administration   Carlsbad Commercial Center               Chase Cardmember Service
Special Ops, MIC: 55                           PO Box 26945, Dept. #205                 PO Box 6294
PO Box 942879                                  Salt Lake City, UT 84126-0945            Carol Stream, IL 60197-6294
Sacramento, CA 94279-0055


Coffman Engineers                              Coffman Engineers, Inc.                  Constractors State License Board
16133 Ventura Blvd # 1010                      1101 2nd Ave. Suite 400                  9821 Business Park Drive
Encino, CA 91436-2421                          Seattle, WA 98101-1620                   Sacramento, CA 95827-1703



County of Los Angeles                          CreditFirst                              Critical Power Electric
Dept. of Public Works                          BK-16 / Credit Operations                PO Box 352
PO Box 1460                                    PO Box 81410                             Rancho Cucamonga, CA 91739-0352
Alhambra, CA 91802-2460                        Cleveland, OH 44181-0410


D Squared Construction LLC                     DECISIVE TESTING INC.                    DFAS OGC
2116 Arlington Ave                             4735 MYRTLE AVE                          Attn Bryan Whitaker
Los Angeles, CA 90018-1353                     San Diego, CA 92105-3532                 8899 E 56th Street
                                                                                        Indianapolis, IN 46249-1001


DICK MUNNS COMPANY                             DMV                                      Dana Sykulski
11133 WINNERS CIRCLE                           PO BOX 942894                            George Sykulski, A PLC
Los Alamitos, CA 90720-2815                    Sacramento, CA 94294-0001                PO Box 10426
                                                                                        Burbank, CA 91510-0426
                Case 9:18-bk-11448-MB    Doc 97 Filed 10/09/19 Entered 10/09/19 13:06:23                  Desc
Dana Sykulski, Esq.                      Daniel
                                         Main Fasy
                                                Document   Page 6 of 11    Davis Reed
PO Box 10426                             1101 2nd Ave. Suite 400                   c/o Gerald Kennedy, Esq.
Burbank, CA 91510-0426                   Seattle, WA 98101-3361                    525 B. St., Suite 2200
                                                                                   San Diego, CA 92101-4474


De Lage Landen Financial Services, Inc
PO Box 41602
Philadelphia, PA 19101-1602



Diamond A Equipment, LLC                 Diamond Enviromental Services             E.J. Harrison & Sons, Inc.
1415 W. Bonanza Rd.                      807 E Mission Road                        PO Box 4009
Las Vegas, NV 89106-3504                 San Marco, CA 92069-3002                  Ventura, CA 93007-4009



EDD                                      EPR Recruiting, Inc.                      Eden Galindo
PO Box 826218                            295 Willis Ave., Suite B                  6340 Mockingbird St., Suite 108
Sacramento, CA 94230-6218                Camarillo, CA 93010-8563                  Ventura, CA 93003-6170



Edward Freedman, Esq.                    Employment Development Department         Enterprise Rent a Car
4540 Kearny Villa Rd., Suite 209         Bankruptcy Group MIC 92E, PO BOX 826880   600 Corporate Park Drive
San Diego, CA 92123-1586                 Sacramento, CA 95814                      Saint Louis, MO 63105-4211



Everest National Insurance Co.           F & D Design                              FLEETCOR TECHNOLOGIES
PO Box 499                               400 Corvair Drive                         16800 GREENSPOINT PARK SUITE 255N
Newark, NJ 07101-0499                    Lake Havasu, AZ 86406-7074                HOUSTON, TX 77060-2387



FedEx                                    Ferguson Enterprises, Inc.                Ferguson Fire & Fabrication, Inc.
PO BOX 7221                              111 E Buckeye Road Suite 4                111 E Buckeye Road Suite 4
Pasadena, CA 91109-7321                  Phoenix, AZ 85004-2725                    Phoenix, AZ 85004-2725



Firestone                                First Insurance Funding                   First National Bank
PO Box 81344                             PO Box 7000                               PO Box 2496
Cleveland, oh 44188-0001                 Carol Stream, IL 60197-7000               Omaha, NE 68103-2496



Flood and Peterson                       Franchise Tax Board                       Franchise Tax Board
4687 W 18th St.                          Bankruptcy Section MS A340                PO Box 942857
Greeley, CO 80634-3216                   PO BOX 2952                               Sacramento, CA 94257-0001
                                         Sacramento CA 95812-2952


GOLD COAST AMBULANCE                     GSO                                       Geske’s Hauling Service Inc.
50 SOUTH MAIN STREET SUITE 401           4000 Executive Parkway                    796 Phoenix Ave
Akron, OH 44308-1829                     Suite 295                                 Ventura, CA 93004-2211
                                         San Ramon, CA 94583-4257
                Case 9:18-bk-11448-MB   Doc 97 Filed 10/09/19 Entered 10/09/19 13:06:23 Desc
Glassdoor                               Glendale Fire Department Page 7 of 11
                                        Main Document                         Glendale Plumbing & Fire Supply
100 Shoreline Highway                   353 E Chevy Chase Dr                       723 Sonora Ave.
Mill Valley, CA 94941-3645              Glendale, CA 91205                         Glendale, CA 91201-2431



Golden State Overnight                  Gordon & Rees, LLP                         Greg Moore Electric, Inc.
PO Box 1907                             Roger Mansukhani, Esq.                     P.O Box 8537
San Ramon, CA 94583-6907                633 West 5th St., Suite 5200               Goleta, CA 93118-8537
                                        Los Angeles, CA 90071-2046


H.M PITT LABS, INC.                     H.M. Pitt Labs, Inc.                       HD Estimating Services, Inc
4901 MORENA BLVD, SUITE 203             9590 Chesapeake Dr, Ste 5                  12724 Gran Bay Parkway West
San Diego, CA 92117-7316                San Diego, CA 92123-1348                   Suite 410
                                                                                   Jacksonville, FL 32258-9486


Hardcastle Specialties Inc.             Hensel Phelps / Herzog JV                  Hilti Inc.
PO BOX 42470                            5777 W. Century Blvd, Suite 310            PO Box 382002
Bakersfield, CA 93384-2470              Attn: Robert Cruz                          Pittsburgh, PA 15250-0001
                                        Los Angeles, CA 90045-5671


Hydratec                                ICC                                        Intermedia / Voice Telco Services
64 Haverhill Road- Route 111            3411 Camino Del Sol                        825 E. Middlefield Rd.
Windham, NH 03087-1596                  Oxnard, CA 93030-8994                      Mountain View, CA 94043-4025



Internal Revenue Service                Jeffrey S. Flashman                        Jensen Hughes, Inc.
PO Box 7346                             McGuinness & Associates                    PO Box 62680
Philadelphia, PA 19101-7346             3858 Carson Street                         Baltimore, MD 21264-2680
                                        Suite 301
                                        Torrance, CA 90503-6700

Jessica Garrett, CO                     Joe Lieberman, Esq.                        Joel G. Quintero Trust
ROICC Travis                            815 Central Ave.                           1749 Grand Ave
191 W. St., Bldg 912                    Lawrence, NY 11559-1310                    Fillmore, CA 93015-9664
Travis AFB, CA 94535-2513


Joseph G. McGuinness, Esq.              Joseph L. Whipple, Esq.                    KROEKER INC. DEMO AND RECYCLING
McGujinness & Associates                Mark A. Kirkorsky, P.C.                    4627 S CHESTNUT AVE
3858 Carson ST., Suite 301              P.O. Box 25287                             Fresno, CA 93725-9238
Torrance, CA 90503-6700                 Tempe, AZ 85285-5287


Klein Denatale Goldner                  Knights Pumping & Portable                 Lanak & Hanna Attorneys at Law
4550 California Ave., 2nd Fl.           1550 James Road                            625 The City Drive South, Ste 190
Bakersfield, CA 93309-7020              Bakersfield, CA 93308-9749                 Orange, CA 92868-4983



Lane Nussbaum                           Laura Bell, Esq.                           Layrite Pipe Water Company
27489 Agoura Rd Ste 102                 PO Box 1525                                15151 camphor way
Agoura Hills, CA 91301-2481             Thousand Oaks, CA 91358-0525               Lake Elsinore, CA 92530-7304
                Case 9:18-bk-11448-MB   Doc 97 Filed 10/09/19 Entered 10/09/19 13:06:23         Desc
Los Angeles County                      MFP
                                        MainDesign LLC
                                                Document  Page 8 of 11    MODSPACE
MTA                                     3356 E Vallejo Ct                  12603 COLLECTIONS CENTER DRIVE
One Gateway Plaza                       Gilbert, AZ 85298-8978             Chicago, IL 60693-0001
Attn: Elke Campbell
Los Angeles, CA 90012-3745

Main Electric                           Mainspring Consulting, LLC         Mark Coffin, Esq.
1700 Morse Avenue                       2655 Garden Ridge Lane             21 E. Carrillo St., Suite 240
Ventura, CA 93003-5116                  Arlinton, TX 76006-4030            Santa Barbara, CA 93101-7219



Mark T. Coffin, Esq.                    Marlin Business Bank               Metro Express Lanes
21 E. Carrillo St., Sutie 240           PO Box 13604                       PO Box 3339
Santa Barbara, CA 93101-7200            Philadelphia, PA 19101-3604        Gardena, CA 90247-7039



Mid-State Container Sales, Inc          Milspec Industries                 Minimax
PO Box 1248                             5825 South Greenwood Ave.          2333 International St.
Nipomo, CA 93444-1248                   Los Angeles, CA 90040-3846         Columbus, OH 43228-4622



Mission Linen Supply                    Mobile Mini                        Myer Law
725 East Montecito St                   4646 E. Van Buren St. Suite 400    100 W. Arrellaga St.
Santa Barbara, CA 93103-3237            Phoenix, AZ 85008-6927             Santa Barbara, CA 93101-2916



NCB Reprographic                        NORTHERN SAFTEY & INDUSTRIAL       National Automatic Sprinkler Indust
2382 Camino Vida Roble, Suite F         PO BOX 4250                        c/o O’Donoghue & O’Donochue LL
Carlsbad, CA 92011-1508                 Utica, NY 13504-4250               5301 Wisconsin Ave. NW
                                                                           Suite 800
                                                                           Washington, DC 20015-2000

Nowell Lantz, Esq.                      Nystrom                            OSL Construction, Inc.
Finch Thornton Baird                    PO BOX 1450                        9240 Old Redwood Hyw, Suite 200
4747 Executive Dr., Suite 700           Minneapolis, MN 55485-1450         Windsor, CA 95492-9349
San Diego, CA 92121-3107


PIRS Capital                            PROFESSIONAL CONTRACTOR SUPPLY     Pace Supply
40 Exchange Pl                          4170 W. Harmon #4                  PO Box 6407
New York, NY 10005-2701                 Las Vegas, NV 89103-5339           Rohnert Park, CA 94927-6407



Panoramic Construction                  Patrick Maloney
2209 Farrington Drive                   2381 Rosecrans Avenue
El Cajon, CA 92020-1075                 405
                                        El Segundo, CA 90245-4920


Patriot Fire Systems LLC                Penhall Company                    Penn Air
19640 E Emperor Blvd.                   PO Box 842911                      5941 Lakeshore Drive
Queen Creek, AZ 85142-8730              Los Angeles, CA 90084-2911         Cypress, CA 90630-3372
                Case 9:18-bk-11448-MB   Doc 97 Filed 10/09/19 Entered 10/09/19 13:06:23 Desc
Performance Contracting Inc             Pitney
                                        Main Bowes
                                               Document   Page 9 of 11    Pitney Bowes Purchase Power
1822 Main St Ste A                      PO Box 371896                           PO BOX 371874
San Diego, CA 92113-2128                Pittsburg, PA 15250-7896                Pittsburgh, PA 15250-7874



PlanetMagpie                            Prava Construction Services, Inc.       Preferred Bonding
c/o Doreyne Douglas                     Attn: Glenn Torrez, CEO/President       1800 McCollum
2762 Bayview Drive                      344 N. Vinewood St.                     Los Angeles, CA 90026-1473
Fremont, CA 94538-6518                  Escondido, CA 92029-1337


Property Building Maintenance           Property Reserve, Inc.                  Prosperous Law Group APC
1725 so Escondido BLVD SUITE A          Asset Management                        3692 Katella Avenue, Suite B
Escondido, CA 92025-6546                51 S. Main St., Suite 301               Los Alamitos, CA 90720-3125
                                        Salt Lake City, UT 84111-7512


Pyro-Comm Systems, Inc                  Quest Diagnostics
15531 Container Lane                    PO Box 740987
Huntington Beach, CA 92649-1530         Cincinnati, OH 45274-0987



Quinn Group Inc.                        R.J. Safety Co., Inc.                   RETIREMENT SYSTEMS OF CALIFORNIA
10006 Rose Hills Road                   7320 Convoy Ct                          PO BOX 989
Industry, CA 90601-1702                 San Diego, CA 92111-1110                Plymouth, IN 46563-0989



Red Hawk Fire & Security (CA), LLC      Red Wave Comm, Inc                      Reliable Automatic Sprinkler Co.
McGuinness & Associates                 3582 W Holland Ave Ste 101              PO Box 28095
3858 Carson Street                      Fresno, CA 93722-7807                   NY, NY 10087-8095
Suite 301
Torrance, CA 90503-6700

Response Fire Supply, Inc               Rexford Industrial Realty, L.P.         Rexford Industrial Realty, LP
2040 Yale St. Suite D                   Seagate Park                            PO Box 740028
Santa Ana, CA 92704-3923                Attention Debbie Block                  Los Angeles, CA 90074-0028
                                        2400 Celsius Ave., Suite G
                                        Oxnard, CA 93030-5160

Ridgecrest Septic Service               Rober Baskin, Esq.                      Robert Derryberry, Esq.
667 S Richmond Rd #E                    1849 Knoll Drive                        Derryberry & Associates LLP
Ridgecrest, CA 93555-8216               Ventura, CA 93003-7321                  41240 11th St W, Ste A
                                                                                Palmdale, CA 93551-1448


SCST INC                                Samantha Michaud                        San Diego Unified School District
6280 Riverdale St                       13 Stanislaus Ave.                      4860 Ruffner St.
San Diego, CA 92120-3308                Ventura, CA 93004-1147                  San Diego, CA 92111-1522



Sierra Safety Services                  Smart Management and Related Train.     Smart Safety Group
1070 Matson Dr                          9455 Ridgehaven Ct., Suite 100          9455 Ridgehaven Court, Suite C
Auburn, CA 95603-3010                   San Diego, CA 92123-1647                San Diego, CA 92123-1647
                Case 9:18-bk-11448-MB   Doc 97 Filed 10/09/19 Entered 10/09/19 13:06:23 Desc
Soltek Pacific Construction             SouthernDocument
                                        Main     California EdisonPage 10 of 11 Southern California Edison (SCE)
2424 Congress St # A                    1551 W. San Bernardino Road                  PO Box 300
San Diego, CA 92110-2819                Covina, CA 91722-3407                        Rosemead, CA 91770-0300



Spectrum Business                       Sprinkler Fitters Local Union 669            Sprinkler Fitters U.A. Local 709
PO Box 60074                            7050 Oakland Mills Rd.                       12140 Rivera Rd
City of Industry, CA 91716-0074         Suite 200                                    Whittier, CA 90606-2602
                                        Columbia, MD 21046-2194


State of California                     Steven Enterprises, Inc.                     Stewart Fire Protection Design
Employment Development                  PO BOX 16307                                 7764 Eisenhower St.
P.O. Box 989061                         Irvine, CA 92623-6307                        Ventura, CA 93003-2477
Sacramento, CA 94230-0001


Straight Edge Fire Protection           Sunbelt Rentals
953 Mission Ave.                        PO Box 409211
Chula Vista, CA 91911-2401              Atlanta, GA 30384-9211



Swinerton                               System Analysis Services Inc.                T-Squared Professional Engineers, Inc
865 South Figueroa St., Suite 3000      335 Auburn Street                            1340 Speciaty Drive, Suite E
Attn: William Gray                      Auburndale, MA 02466-1908                    Vista, CA 92081-8566
Los Angeles, CA 90017-3009


TAMASH CONTRACT SERVICES                TLI Construction Inc.                        The Brown Company
328 S MAIN STREET                       PO Box 71074                                 28847 Mack Street
Bellefontaine, OH 43311-1720            Riverside, CA 92513-1074                     Hayward, CA 94545-1215



The Grady Firm                          Thrifty Telephone Answering Service          Todd Wolfe, Esq.
8383 Wilshire Blvd, Suite 800           14338 Victory Blvd                           16255 Ventura Blvd, Ste 625
Beverly Hills, CA 90211-2440            Van Nuys, CA 91401-1982                      Encino, CA 91436-2307



Tom Malley Corp. dba Trench Shoring     Toro Enterprises, Inc.                       Tory Christensen, Esq.
2381 Rosecrans Avenue                   2101 E. Ventura Boulevard                    Property Reserve
405                                     Oxnard, California 93036-8951                Kirton McConkie
El Segundo, CA 90245-4920                                                            50 E. South Temple #400
                                                                                     Salt Lake City, UT 84111-1023

(p)TOYOTA MOTOR CREDIT CORPORATION      Tran & Company Prosperous Law Group          Travelers
PO BOX 8026                             3692 Katella Ave, Suite B                    10 Sentry Parkway, Suite 300
CEDAR RAPIDS IA 52408-8026              Los Alamitos, CA 90720-3125                  Attn: Trisha Cruz
                                                                                     Blue Bell, PA 19422-2331


Travelers Casualty and Surety Company   (p)TRENCH SHORING COMPANY                    U.S. Bank NA dba Elan Financial Services
PO Box 660317                           206 N CENTRAL AVENUE                         Bankruptcy Department
Dallas, TX 75266-0317                   COMPTON CA 90220-1463                        PO Box 108
                                                                                     St. Louis MO 63166-0108
                Case 9:18-bk-11448-MB   Doc 97 Filed 10/09/19 Entered 10/09/19 13:06:23               Desc
U.S. HEALTHWORKS                        UNITED Document
                                        Main   RENTALS   Page 11 of 11    UPS
PO BOX 50042                            3665 Market Street                    PO BOX 1012
Los Angeles, CA 90074-0042              Ventura, CA 93003-5107                HORSHAM, PA 19044-8012



United Rentals, (North America), Inc.   United States Department of Defense
Mark A. Kirkorsky, P.C.                 DFAS OGC - ATTN: Bryan Whitaker
P.O. Box 25287                          8899 E. 56th Street
Tempe, AZ 85285-5287                    Indianapolis IN 46249-1001


VICTAULIC                               VITAL COMMUNICATIONS                  Veltre Engineering Inc.
PO BOX 31                               6461 Westwood St                      2899 Dickens St, Unit C-01
EASTON, PA 18044-0031                   Moorpark, CA 93021-1327               San Diego, CA 92106-2700



Ventura Eye Institute, Inc.             Ventura Urgent Care Center            Verizon Wireless
3801 Las Posas Road Suite 112           5725 Ralston St suite 101             PO Box 660108
Camarillo, CA 93010-1477                Ventura, CA 93003-6053                Dallas, TX 75266-0108



Viking Commercial Consturction, Inc     WageWorks                             Wells Fargo Dealer Service
3150 Pio Pico Dr #100                   1100 Park Pl                          PO Box 25341
Carlsbad, CA 92008-1951                 San Mateo, CA 94403-1599              Santa Ana, CA 92799-5341



West Coast Fire Stopping                Western Surety Company                Western Surety Company
1130 West Trenton Ave                   333 S. Wabash Ave                     c/o CNA Surety Attn: R. Celler
Orange, CA 92867-3536                   Chicago, IL 60604-4107                151 N. Franklin Street 17th Floor
                                                                              Chicago, IL 60606-1915


Williams Scotsman                       (p)WILLIAMS SCOTSMAN                  Yarbrough World Solutions, LLC
34948 Gazelle Court                     ATTN ATTN BANKRUPTCY                  24654 N. Lake Pleasant Pkwy
Bakersfield, CA 93308-9618              901 S BOND STREET                     #103-276
                                        SUITE 600                             Peoria, AZ 85383-1359
                                        BALTIMORE MD 21231-3348

Yellowstone Capital West, LLC
30 Broad Street
14th Floor, Suite 1462
New York, NY 10004-2304
